           Case 1:20-cv-05890-VEC Document 32 Filed 07/31/20 Page 1 of 1
                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                                           DATE FILED: 7/31/2020
 -------------------------------------------------------------- X
 CONTRARIAN EMERGING                                            :
 MARKETS, L.P., GMO EMERGING                                    :
 COUNTRY DEBT FUND, GMO                                         :
 EMERGING COUNTRY DEBT                                          :
 INVESTMENT FUND PLC, and GMO                                   :       20-CV-5890 (VEC)
 EMERGING COUNTRY DEBT (UCITS)                                  :
 FUND, Individually and On Behalf of All                        :           ORDER
 Others Similarly Situated,                                     :
                                                                :
                                                 Plaintiffs, :
                                                                :
                           -against                             :
                                                                :
 THE REPUBLIC OF ECUADOR,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS a hearing on Plaintiffs’ motion for a temporary restraining order was held on

July 31, 2020;

        IT IS HEREBY ORDERED THAT:

        1. For the reasons stated at the hearing, Plaintiffs’ motion for a temporary restraining

             order is DENIED.

        2. The parties are directed to meet and confer and provide the Court with a joint letter by

             August 14, 2020 discussing the next steps for this case.




SO ORDERED.
                                                              _________________________________
Date: July 31, 2020                                            VALERIE CAPRONI
      New York, NY                                             United States District Judge




                                                   Page 1 of 1
